Citation Nr: 1638915	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  05-33 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss.

2.  Entitlement to a rating in excess of 20 percent for right knee instability.

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee for limitation of flexion.

4.  Entitlement to a rating in excess of 30 percent for right knee limitation of extension.

5.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty form December 1967 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2004 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The September 2004 rating decision, in pertinent part, denied claims for a rating in excess of 20 percent for DJD of the right knee, status post medial meniscectomy, a compensable rating for left ear hearing loss and service connection for tinnitus.  The April 2008 rating decision continued the 20 percent rating for what was newly classified as right knee instability, status post medial meniscectomy, and then granted a separate 10 percent rating for DJD of the right knee due to painful or limited motion of a major joint. 

In July 2011, the Board remanded these matters, with the exception of TDIU, for further development.  While on remand, in a November 2012 rating decision, the RO granted service connection for tinnitus.  To date, it does not appear as though the Veteran has disagreed with any aspect of that decision, as such, this matter is considered resolved.  See Grantham v Brown, 114 F. 3d 1156, 1158 (Fed Cir 1997).  
Also within this decision the RO granted a separate 30 percent rating for the Veteran's right knee limitation of extension.  As noted on the title page above, the Board has incorporated this additional rating as a part of his current claim for increase.  To that point, as stated, during the pendency of the appeal the Veteran has received two separate compensable ratings for his knee disabilities.  However, as those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

Additionally, as a result of statements made by the Veteran during a September 2012 VA knee examination, the Board finds that a TDIU claim has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  Therefore, this issue has been added for current appellate consideration.

Lastly, a review of the claims file demonstrates that the Board previously referred the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left foot condition to the Agency of Original Jurisdiction (AOJ) for adjudication.  See the July 2011 Board decision.  However, the issue has not yet been developed or adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In February 2007, the Veteran informed the RO that he had been awarded Social Security Administration (SSA) disability benefits.  As support for this contention, he submitted his SSA Notice of Award letter that confirmed he was receiving monthly disability benefits.  Importantly, the Veteran also suggested that he was receiving these benefits in-part because of his service connected right knee and hip disabilities.  See February 2007 Statement in Support of the Claim.  These records are not in evidence and there is no indication that an attempt was made to obtain them. 

Where, as in this case, VA has actual notice that the appellant is receiving disability benefits from the SSA, and that such evidence is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363   (1992).  The Board acknowledges that the record is silent as to the Veteran specifically asserting that his hearing loss disability was considered in conjunction with his award of SSA benefits.  Nevertheless, out of an abundance of caution, the Board will also remand this claim for increased rating while these records are being obtained.

That said, the Board notes that there appears to be little in the way of current findings concerning the Veteran's service connected disabilities.  Specifically, the most recent VA examinations of record were conducted in 2011 for his hearing loss and 2012 for his knee disabilities.  Moreover, the most current treatment medical records in evidence are dated in February 2013.  The Board finds that more current clinical findings would be beneficial in the proper adjudication of the Veteran's claims.  Therefore on remand new VA examinations should be conducted and all outstanding treatment medical records should be associated with the claims file.

Correspondingly, as noted above, the Veteran has asserted that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  See September 2012 VA knee examination report.  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Thus, in this case, the issue of entitlement to a TDIU is properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  Disabilities affecting a single body system, e.g., orthopedic, will be considered as one disability.  38 C.F.R. § 4.16 (a). 

The Veteran is service-connected for a total right hip replacement, rated at 30 percent; limitation of right knee extension, rated at 30 percent; right knee instability, rated at 20 percent; right knee DJD with limitation of flexion, rated 10 percent; tinnitus, rated at 10 percent; left ear hearing loss, rated at 0 percent; and kidney stones, rated at 0 percent; for a combined service-connected disability rating of 70 percent.  Considering the Veteran's orthopedic disabilities of the knee and hip, as one disability, he has one disability ratable at more than 40 percent.  Thus, he meets the percentage standards of 38 C.F.R. § 4.16 (a).  The question that remains is whether his service-connected disabilities, either alone or in the aggregate, prevent him from securing or following a substantially gainful occupation.

In that regard, in awarding TDIU, consideration is given to the Veteran's background, including his employment and educational history.  In the present case, the Veteran appears to have been self-employed as contractor, although the complete details of his employment history are not available to the Board to review.  See September 2012 VA examination.  The record is additionally incomplete as it does not include details of the Veteran's educational history.  Finally, although there have been opinions regarding the Veteran's capacity to engage in employment requiring physical activity, the record is silent as to his ability to engage in sedentary employment.  Thus, on remand, the AOJ should take steps to ensure a complete employment and educational record and obtain a VA examination opinion which considers the issue of entitlement to total disability.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran to complete a formal application for a TDIU (VA Form 21-8940), and provide proper notice of the evidence and information necessary to substantiate a TDIU claim.

2.  The AOJ should contact the Social Security Administration with a request that they provide a copy of the decision and all medical records utilized in approving the Veteran's claim for Social Security disability benefits.  Once obtained, all such information and records should be made a part of the Veteran's claims folder.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disabilities.  The claims file must be made available to the examiner and any indicated diagnostic tests and studies must be accomplished.  The studies must include range of motion testing, and such testing must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

The examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is/are unable to provide an opinion without resorting to speculation, the examiner should explain why a definitive opinion cannot be provided.

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected left ear hearing loss disability.  The claims file must be made available to the examiner and any indicated diagnostic tests and studies must be accomplished. 

The examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is/are unable to provide an opinion without resorting to speculation, the examiner should explain why a definitive opinion cannot be provided.

5.  Then forward the claims file to an appropriate examiner to provide a retrospective opinion regarding the impact of Veteran's service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The examiner must compile a full report of work and educational history.  Following a thorough review of all pertinent medical records and the lay statements of record, the examiner must provide an opinion as to the functional impact of the Veteran's service-connected disabilities on his employability.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

The examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is/are unable to provide an opinion without resorting to speculation, the examiner should explain why a definitive opinion cannot be provided.

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

